DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 is considered vague and indefinite because it teaches a second indicia layer but does not include a first indicia layer.  IT is unclear if the claimed invention has one or two indicia layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (U.S. 2012/0152952) in view of Sekiguchi et al. (U.S. 2012/0118886).  Cheong et al. teaches a lidding film 40, 50 having on one side thereof a peripheral region (radially outwardly of 50) that encircles a central region (50 and portion of 40 attached to 50), the lidding film comprising a substrate having an outer major surface on which is disposed at least a heatsealing layer (HS layer) 40, a non-heat-sealing layer (NHS layer) 50, wherein at least a first portion of the HS 40 layer fills the peripheral region (figure 3), and the NHS layer 50 is absent as a cover on the HS layer in the peripheral region (figure 3), wherein at least a first portion of the NHS layer 50 fills the central region (figure 3), and the HS layer 40 is absent as a cover on the NHS layer (the NHS layer 50 is exposed on bottom surface therefor the HS is “absent as a cover”) in the central region. 
Cheong et al. discloses the claimed invention except for the hydrophobic coating.  Sekiguchi et al.  teaches that it is known to provide a film with a hydrophobic coating (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the film  of Cheong et al. with the a hydrophobic coating, as taught by Sekiguchi et al., in order to provide an easily cleanable surface, as disclosed in paragraph [0009] of Sekiguchi et al.

Regarding claim 2, the NHS layer 50 is patterned such that it fills the central region but is absent from the peripheral region, and the HS layer is substantially coextensive with the outer major surface, 

Regarding claim 6, the hydrophobic coating contacts both the HS layer and the NHS layer, (the secondary reference of Sekiguchi et al. teaches the hydrophobic layer covering the entire bottom surface, which on the modified invention would have the hydrophobic layer covering both the bottom surface of 40 and 50).

Regarding claim 7, the hydrophobic coating contacts substantially all of the NHS layer (the secondary reference of Sekiguchi et al. teaches the hydrophobic layer covering the entire bottom surface, which on the modified invention would have the hydrophobic layer covering the entire bottom surface of 50).

Regarding claim 13, the NHS layer comprises a textured surface (the bottom surface is considered textured to the degree set forth in the claim).

Regarding claim 19, Cheong et al. teaches a package, shown in figure 1, comprising a container 10 defining a product cavity (figure 2), the container comprising a rim (upper rim shown in figure 2), and the lidding film of claim 1 (as described above), ;wherein at least the first portion of the HS layer fills the peripheral region and sealably contacts the rim (figure 3), and the NHS iayer 50 is absent as a cover on the HS layer in the peripheral region (figure 3). 

Regarding claim 20, the rim of the container 10 comprises a flange, shown in figure 2.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (U.S. 2012/0152952) in view of Sekiguchi et al. (U.S. 2012/0118886), as applied to claim 1 above, and further in view of Sikka et al. (U.S. 2014/0296409).  The modified film of Cheong et al. discloses the claimed invention except for the hydrophobic coating being ultrahydrophobic or superhydrophobic.  Sikka et al. teaches that it is known to a hydrophobic coating which is ultrahydrophobic or superhydrophobic (see paragraph [0004]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified film of Cheong et al. with the hydrophobic coating being ultrahydrophobic or superhydrophobic, as taught by Sikka et al., in order to improve the hydrophobic characteristics of the film.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (U.S. 2012/0152952) in view of Sekiguchi et al. (U.S. 2012/0118886), as applied to claim 1 above, and further in view of Hebert et al. (U.S. 2005/02576525).  The modified film of Cheong et al. discloses the claimed invention except for the film being formed as a web.  Hebert et al. teaches that it is known to form a film as a web (see figures 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified film of Cheong et al. formed as a web, as taught by Hebert et al., in order to quickly manufacture multiple lid closures.

Allowable Subject Matter
Claims 3-5, 8-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the layers and adhesive.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NIKI M ELOSHWAY/Examiner, Art Unit 3736